In a proceeding, inter alia, to invalidate petitions designating John A. McRae and Mattie L. Goode as candidates in the Democratic Party primary election to be held on September 9, 1980 for the public offices of Member of the Assembly and Female Assembly District Leader, respectively, from the 27th Assembly District, the appeals are from a judgment of the Supreme Court, Queens County, dated August 15, 1980, which, inter alia, granted the application as to Goode and denied it as to McRae. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur; Weinstein, J., not voting.